IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

MARILYN B. WHITE,                   NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-4212

MARYBETH LEAMER, AS
TRUSTEE OF THE
MARYBETH LEAMER
LIFETIME TRUST and AMELIA
ISLAND PLANTATION
ARCHITECTURAL REVIEW
BOARD,

      Appellee.

_____________________________/

Opinion filed August 9, 2016.

An appeal from the Circuit Court for Nassau County.
Adrian G. Soud, Judge.

Arthur I. Jacobs, Richard J. Scholz, and Douglas A. Wyler of Jacobs Scholz &
Associates, LLC, Fernandina Beach, for Appellant.

No appearance for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, WETHERELL, and WINSOR, JJ., CONCUR.